--------------------------------------------------------------------------------

 

Exhibit 10.1.1

 

CREDIT AGREEMENT

 

Dated as of July 29, 2004

 

among

 

ALBEMARLE CORPORATION,

(the “Company”),

 

ALBEMARLE CATALYSTS INTERNATIONAL, L.L.C.,

 

CERTAIN OTHER SUBSIDIARIES OF THE COMPANY,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

UBS SECURITIES LLC,

as Syndication Agent,

 

and

 

THE BANK OF NEW YORK,

FORTIS (USA) FINANCE LLC

and

SUNTRUST BANK,

as Co-Documentation Agents

 

Arranged By:

 

BANC OF AMERICA SECURITIES LLC

and

UBS SECURITIES LLC

as Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

 

Defined Terms

   1

1.02

 

Other Interpretive Provisions

   22

1.03

 

Accounting Terms

   22

1.04

 

Rounding

   23

1.05

 

References to Agreements and Laws

   23

1.06

 

Times of Day

   23

1.07

 

Letter of Credit Amounts

   23

1.08

 

Exchange Rates; Currency Equivalents

   23

1.09

 

Additional Alternative Currencies

   23

1.10

 

Redenomination of Certain Alternative Currencies

   24

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

   24

2.01

 

Committed Loans

   24

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

   25

2.03

 

Letters of Credit

   26

2.04

 

Swing Line Loans

   34

2.05

 

Prepayments

   36

2.06

 

Termination or Reduction of Commitments

   37

2.07

 

Repayment of Loans

   37

2.08

 

Interest

   38

2.09

 

Fees

   39

2.10

 

Computation of Interest and Fees

   40

2.11

 

Evidence of Debt

   40

2.12

 

Payments Generally; Administrative Agent’s Clawback

   41

2.13

 

Sharing of Payments

   42

2.14

 

Designated Borrowers

   43

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

   44

3.01

 

Taxes

   44

3.02

 

Illegality

   45

3.03

 

Inability to Determine Rates

   46

3.04

 

Increased Cost and Reduced Return; Capital Adequacy

   46

3.05

 

Funding Losses

   47

3.06

 

Matters Applicable to all Requests for Compensation

   47

3.07

 

Survival

   48

ARTICLE IV.

 

GUARANTY

   48

4.01

 

The Guaranty

   48

4.02

 

Obligations Unconditional

   48

4.03

 

Reinstatement

   49

4.04

 

Certain Additional Waivers

   49

4.05

 

Remedies

   50

4.06

 

Rights of Contribution

   50

4.07

 

Guarantee of Payment; Continuing Guarantee

   50

ARTICLE V.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   50

5.01

 

Conditions of Initial Credit Extension

   50

5.02

 

Conditions to all Credit Extensions

   52

5.03

 

Conditions to Release of Initial Credit Extensions

   53

 



--------------------------------------------------------------------------------

ARTICLE VI.

 

REPRESENTATIONS AND WARRANTIES

   54

6.01

 

Existence, Qualification and Power; Compliance with Laws

   54

6.02

 

Authorization; No Contravention

   54

6.03

 

Governmental Authorization; Other Consents

   54

6.04

 

Binding Effect

   54

6.05

 

Financial Statements; No Material Adverse Change

   55

6.06

 

Litigation

   55

6.07

 

No Default

   55

6.08

 

Ownership of Property; Liens

   55

6.09

 

Environmental Compliance

   56

6.10

 

Insurance

   56

6.11

 

Taxes

   56

6.12

 

ERISA Compliance

   56

6.13

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

   57

6.14

 

Disclosure

   57

6.15

 

Compliance with Laws

   57

6.16

 

Intellectual Property; Licenses, Etc.

   58

6.17

 

Subsidiaries

   58

6.18

 

Solvency

   58

ARTICLE VII.

 

AFFIRMATIVE COVENANTS

   58

7.01

 

Financial Statements

   58

7.02

 

Certificates; Other Information

   59

7.03

 

Notices

   60

7.04

 

Payment of Obligations

   61

7.05

 

Preservation of Existence, Etc.

   61

7.06

 

Maintenance of Properties

   61

7.07

 

Maintenance of Insurance

   61

7.08

 

Compliance with Laws

   62

7.09

 

Books and Records

   62

7.10

 

Inspection Rights

   62

7.11

 

Use of Proceeds

   62

7.12

 

Joinder of Guarantors

   62

7.13

 

ERISA Compliance

   63

ARTICLE VIII.

 

NEGATIVE COVENANTS

   63

8.01

 

Indebtedness

   63

8.02

 

Liens

   64

8.03

 

Investments

   65

8.04

 

Mergers, Dispositions, etc.

   66

8.05

 

Change in Nature of Business

   66

8.06

 

Transactions with Affiliates

   67

8.07

 

Use of Proceeds

   67

8.08

 

Financial Covenants

   67

8.09

 

ERISA

   67

8.10

 

Burdensome Agreements

   67

8.11

 

Assets in Loan Parties

   68

8.12

 

Granting of Certain Liens

   68

ARTICLE IX.

 

EVENTS OF DEFAULT AND REMEDIES

   68

9.01

 

Events of Default

   68

 



--------------------------------------------------------------------------------

9.02

 

Remedies Upon Event of Default

   70

9.03

 

Application of Funds

   71

ARTICLE X.

 

ADMINISTRATIVE AGENT

   72

10.01

 

Appointment and Authority

   72

10.02

 

Rights of a Lender

   72

10.03

 

Exculpatory Provisions

   72

10.04

 

Reliance by Administrative Agent

   73

10.05

 

Delegation of Duties

   73

10.06

 

Resignation of Administrative Agent

   73

10.07

 

Non-Reliance on Administrative Agent and Other Lenders

   74

10.08

 

No Other Duties, Etc.

   74

10.09

 

Administrative Agent May File Proofs of Claim

   75

10.10

 

Guaranty Matters

   75

ARTICLE XI.

 

MISCELLANEOUS

   75

11.01

 

Amendments, Etc.

   75

11.02

 

Notices; Effectiveness; Electronic Communication

   77

11.03

 

No Waiver; Cumulative Remedies

   78

11.04

 

Expenses; Indemnity; Damage Waiver

   78

11.05

 

Concerning Joint and Several Liability of the Borrowers

   79

11.06

 

Payments Set Aside

   81

11.07

 

Successors and Assigns

   81

11.08

 

Confidentiality

   84

11.09

 

Set-off

   84

11.10

 

Interest Rate Limitation

   85

11.11

 

Counterparts

   85

11.12

 

Integration

   85

11.13

 

Survival of Representations and Warranties

   85

11.14

 

Severability

   86

11.15

 

Tax Forms

   86

11.16

 

Replacement of Lenders

   87

11.17

 

USA PATRIOT Act Notice

   88

11.18

 

Governing Law; Jurisdiction; Etc.

   88

11.19

 

Waiver of Right to Trial by Jury

   89

11.20

 

Judgment Currency

   89

 



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

   Mandatory Cost Formulae

2.01

   Commitments and Pro Rata Shares

2.03

   Existing Letters of Credit

6.09

   Environmental Matters

6.17

   Subsidiaries

8.01

   Existing Indebtedness

8.02

   Existing Liens

11.02

   Eurocurrency and Domestic Lending Offices; Notice Addresses EXHIBITS

A

   Form of Committed Loan Notice

B

   Form of Swing Line Loan Notice

C

   Form of Note

D

   Form of Compliance Certificate

E

   Form of Assignment and Assumption

F

   Closing Funding Memorandum

G

   Form of Joinder Agreement

H

   Designated Borrower Request and Assumption Agreement

I

   Designated Borrower Notice

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of July 29, 2004 among ALBEMARLE
CORPORATION, a Virginia corporation (the “Company”), ALBEMARLE CATALYSTS
INTERNATIONAL L.L.C., a Delaware limited liability company, certain Subsidiaries
of the Company party hereto pursuant to Section 2.14 (each a “Designated
Borrower”), the Guarantors (defined herein), the Lenders (defined herein), BANK
OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and
UBS SECURITIES LLC, as Syndication Agent.

 

The Company has requested that the Lenders provide $750,000,000 in revolving and
term loan credit facilities, and the Lenders are willing to do so on the terms
and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

  1.01 Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquired Business” means the refining catalyst business of Akzo Nobel N.V.

 

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the Property of, or of a business unit or division of, another Person or at
least a majority of the securities having ordinary voting power for the election
of directors, managing general partners or the equivalent of another Person, in
each case whether or not involving a merger or consolidation with such other
Person and whether for cash, property, services, assumption of Indebtedness,
securities or otherwise.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Adjusted Eurocurrency Rate” means for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum (rounded upward, if necessary, to the
next 1/100th of 1%) determined by the Administrative Agent to be equal to the
quotient obtained by dividing (a) the Eurocurrency Rate for such Eurocurrency
Rate Loan for such Interest Period by (b) one minus the Eurocurrency Reserve
Percentage for such Eurocurrency Rate Loan for such Interest Period.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the

 



--------------------------------------------------------------------------------

direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Aggregate Revolving Commitments” means the aggregate amount of Revolving
Commitments of all the Revolving Lenders. The initial Aggregate Revolving
Commitment is referenced in Section 2.01(a).

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of British Pounds Sterling, Euro and Japanese
Yen and each other lawful currency (other than Dollars) that is freely available
and freely transferable and convertible into Dollars and that is approved by all
the Revolving Lenders in accordance with Section 1.09.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Applicable Currency” means Dollars or Alternative Currency, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing Level

--------------------------------------------------------------------------------

  

Debt Rating

S&P/Moody’s

--------------------------------------------------------------------------------

   Applicable Rate
for Eurocurrency
Rate Loans
(Revolving
Loans and
Letters of Credit


--------------------------------------------------------------------------------

   

Applicable
Rate for
Eurocurrency
Rate Loans

(Term Loan)

--------------------------------------------------------------------------------

    Applicable
Rate for Base
Rate Loans
(Revolving
Loans)


--------------------------------------------------------------------------------

   

Applicable
Rate for
Base Rate
Loans

(Term
Loan)

--------------------------------------------------------------------------------

   

Facility

Fee

--------------------------------------------------------------------------------

 

1

   BBB+/Baa1 or
better    0.500 %   0.650 %   0.000 %   0.000 %   0.150 %

2

   BBB/Baa2    0.700 %   0.875 %   0.000 %   0.000 %   0.175 %

3

   BBB-/Baa3    0.750 %   1.000 %   0.000 %   0.000 %   0.250 %

4

   BB+/Ba1    1.050 %   1.375 %   0.050 %   0.375 %   0.325 %

5

   BB/Ba2 or
worse or unrated    1.300 %   1.750 %   0.300 %   0.750 %   0.450 %

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Company’s non-credit-enhanced, senior unsecured
long-term debt; provided that if there is a split in the Debt Rating of S&P and
Moody’s, then (a) in the case of a split between Pricing Levels 1, 2 and 3, the
higher (better) of such Debt Ratings shall apply and (b) in the case of a split
between Pricing Levels 3, 4 and 5, the lower (worse) of such Debt Ratings shall
apply; provided, however, in the case of a split in Debt Ratings of more than
one

 

2



--------------------------------------------------------------------------------

Pricing Level, the Pricing Level that is one level higher than the Pricing Level
of the lower Debt Rating shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 5.01(a)(ix).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Company to
the Administrative Agent of notice thereof pursuant to Section 7.03(f) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

 

Determinations by the Administrative Agent of the appropriate Pricing Level
shall be conclusive absent manifest error.

 

“Applicable Time” means, with respect to any borrowings and payments in
Alternative Currencies, the local times in the place of settlement for such
Alternative Currencies as may be determined by the Administrative Agent or the
L/C Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, following the
occurrence and during the continuation of an Event of Default, shall also
include the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

 

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, as determined by the
Administrative Agent in its reasonable judgment and (d) in the case of any Sale
and Lease Back Transaction, the present value (discounted in accordance with
GAAP at the debt rate implied in the applicable lease) of the obligations of the
lessee for rental payments during the term of such lease.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

3



--------------------------------------------------------------------------------

“BAS” means Banc of America Securities LLC, in its capacity as joint lead
arranger and joint book manager, and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) equal to the higher of (a) the Federal
Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate.” The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” means Albemarle Catalysts International L.L.C., a Delaware limited
liability company, and, if the conditions of Section 2.14 are satisfied, the
Company or any other Designated Borrower.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

 

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d) if such day relates to any fundings, disbursements, settlements or payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) other than Floyd D. Gottwald, Jr. or members of his family
(together, the “Gottwalds”), or any investment entities owned by them, shall own
directly or indirectly, beneficially or of record, shares representing more than
the greater of (i) 20% and (ii) the percentage owned by the Gottwalds of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Company or any Person directly or indirectly Controlling
the Company; or (b) a majority of the seats (other than vacant seats) on the
board of directors of the Company or any Person directly or indirectly
Controlling the Company shall at any time be occupied by persons who were
neither (i) nominated by the management of the Company or by persons who were
members of the board of directors as of the Closing Date or members elected by
two thirds of such members, nor (ii) appointed by directors so nominated.

 

“Closing Date” means the date hereof.

 

“Closing Funding Memorandum” means the Closing Funding Memorandum attached
hereto as Exhibit F.

 

“Commitment” means the Revolving Commitment and the Term Loan Commitment.

 

“Committed Borrowing” means a Revolving Borrowing or a Borrowing of the Term
Loan, as appropriate.

 

“Committed Loan” means a Revolving Loan or the Term Loan, as appropriate.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Capital Expenditures” means, for any period, for the Consolidated
Group, all capital expenditures, as determined in accordance with GAAP.

 

“Consolidated Debt to Capitalization Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Debt as of such date to (b)
the sum of Consolidated Net Worth as of such date plus Consolidated Funded Debt
as of such date.

 

“Consolidated EBITDA” means, for any period, for the Consolidated Group, an
amount equal to the sum of (a) Consolidated Net Income for such period plus (b)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges for such period, (ii) the provision
for federal, state, local and foreign income taxes payable by the Consolidated
Group for such period, (iii) the amount of depreciation and amortization expense
for such period, (iv) non-cash expenses (excluding any non-cash expense to the
extent that it represents an accrual of or reserve for cash payments in any
future period) and (v) one-time charges resulting from the permanent closure of
facilities, the termination of employees and other costs directly associated
with the Acquisition of the Acquired Business to the extent such charges were
incurred not later than twelve months following the date of such Acquisition in
an aggregate amount not to exceed $35,000,000, minus (c) to the extent included
in

 

5



--------------------------------------------------------------------------------

calculating such Consolidated Net Income, non-cash income during such period,
all as determined in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA for the
period of the four prior fiscal quarters ending on such date minus (ii)
Consolidated Capital Expenditures for such period to (b) the sum of (i)
Consolidated Interest Charges for such period plus (ii) Consolidated Scheduled
Funded Debt Payments for such period plus (iii) cash dividends paid by the
Company on shares of the Company’s capital stock during such period.

 

“Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Group” means the Company and its consolidated Subsidiaries as
determined in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any period, for the Consolidated
Group, all interest expense, including the amortization of debt discount and
premium, the interest component under capital leases and the implied interest
component under Securitization Transactions, in each case on a consolidated
basis determined in accordance with GAAP.

 

“Consolidated Net Income” means, for any period for the Consolidated Group, the
sum, without duplication of (i) net income of the Consolidated Group (excluding
extraordinary items and related tax effects) for that period plus (ii) to the
extent not included in the amount determined pursuant to clause (i) above and to
the extent paid in cash to a member of the Consolidated Group, equity earnings
of unconsolidated Affiliates for such period minus (iii) to the extent included
in the amount determined pursuant to clause (i) above and to the extent not paid
in cash to a member of the Consolidated Group, equity earnings of Affiliates
that are not consolidated (on the consolidation basis) with the Company for such
period minus (iv) to the extent included in the amount determined pursuant to
clause (i) above, the income of any Subsidiary to the extent the payment of such
income in the form of a distribution or repayment of any Indebtedness to the
Borrower or a Subsidiary is not permitted, whether on account of any
Organization Document restriction, any agreement, instrument, deed or lease or
any Law applicable to such Subsidiary, all as determined in accordance with
GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of the Consolidated Group as of that date determined in
accordance with GAAP (excluding, for purposes hereof, changes in the cumulative
foreign currency translation adjustment and any mark to market of a derivative
or hedging instrument (or any other adjustment related thereto) required under
FAS 133).

 

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Consolidated Group, the sum of all scheduled payments of principal on
Consolidated Funded Debt, as determined in accordance with GAAP. For purposes of
this definition, “scheduled payments of principal” (a) shall be determined
without giving effect to any reduction of such scheduled payments resulting from
the application of any voluntary or mandatory prepayments made during the
applicable period, (b) shall be deemed to include the Attributable Indebtedness
in respect of Capital Leases, Sale and Leaseback Transactions and Synthetic
Leases and (c) shall not include (i) any voluntary prepayments or mandatory
prepayments required pursuant to Section 2.05 or (ii) the payment at or before
maturity of Indebtedness outstanding under the 364-Day Loan Agreement.

 

6



--------------------------------------------------------------------------------

“Consolidated Tangible Domestic Assets” means, as of any date, the total book
value of assets of members of the Consolidated Group that are organized under
the laws of any political subdivision of the United States, which assets are
located in the United States, minus (i) intercompany loans and advances from
such members of the Consolidated Group to other members of the Consolidated
Group and (ii) the book value of intangible assets of such members of the
Consolidated Group, including goodwill, patents, trade names, trademarks,
copyrights, franchises, experimental expense, organizational expense,
unamortized debt discount and expense and deferred assets (other than prepaid
insurance and prepaid taxes), determined in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Deposit Account Control Agreement” means that certain Deposit Account Control
Agreement, dated as of the Closing Date, among Albemarle Catalysts International
L.L.C., the Company, the Administrative Agent and Bank of America, as depository
bank, whereby Albemarle Catalysts International L.L.C. grants a lien on the U.S.
deposit account where initial funds under this Agreement are being transferred
pursuant to the Closing Funding Memorandum.

 

“Designated Borrower” means any Borrower designated in accordance with the terms
of Section 2.14.

 

7



--------------------------------------------------------------------------------

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Dutch Pledge Agreement” means that certain Agreement of Pledge of Rights dated
on or about July 29, 2004 between Albemarle Catalysts International, L.L.C.,
Bank of America, N.A., UBS Loan Finance LLC, Bear Stearns Corporate Lending Inc.
and Banc of America Bridge LLC.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender (other than
an Affiliate that is a Foreign Lender); (c) an Approved Fund (other than an
Approved Fund that is a Foreign Lender); and (d) any other Person (other than a
natural person) approved by (i) the Administrative Agent, and (ii) except with
respect to the Term Loan, the L/C Issuer and the Swing Line Lender, and unless
an Event of Default has occurred and is continuing, the Company (each such
approval not to be unreasonably withheld or delayed, provided that it shall be
reasonable for the Company to withhold consent if such Person does not provide
to the Company the information required under Section 11.15). Notwithstanding
the foregoing, “Eligible Assignee” shall not include the Company or any of the
Company’s Affiliates or Subsidiaries.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998, as amended from time to time.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the “euro” or otherwise).

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other

 

8



--------------------------------------------------------------------------------

Loan Party or any of their respective Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Issuance” means any issuance by any member of the Consolidated Group to
any Person of (a) shares of its capital stock, (b) any shares of its capital
stock pursuant to the exercise of options or warrants, (c) shares of its capital
stock pursuant to the conversion of any debt securities to equity or the
conversion of any class equity securities to any other class of equity
securities or (d) any options or warrants relating to its capital stock (other
than options or warrants issued to directors, officers and employees in the
ordinary course of business pursuant to an employee stock option plan or
management compensation plan).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan:

 

(a) the applicable Screen Rate for such Interest Period; or

 

(b) if the applicable Screen Rate shall not be available, the rate per annum
determined by the Administrative Agent as the rate of interest at which deposits
in the relevant currency for delivery on the first day of such Interest Period
in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
4:00 p.m. (London time) two Business Days prior to the first day of such
Interest Period.

 

9



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Adjusted Eurocurrency Rate. Eurocurrency Rate Loans may be
denominated in Dollars or in an Alternative Currency. All Committed Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any particular
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Adjusted Eurocurrency Rate for
each outstanding Eurocurrency Rate Loan shall be adjusted automatically as of
the effective date of any change in the Eurocurrency Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Existing Credit Agreement” means the Credit Agreement dated as of September 10,
2002 among the Company, the guarantors party thereto, the banks named therein
and Bank of America, N.A., as Administrative Agent, as amended.

 

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 2.03.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100th of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

 

“Foreign Lender” has the meaning specified in Section 11.15(a)(i).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, including convertible debt
instruments;

 

(b) all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of

 

10



--------------------------------------------------------------------------------

property or services (other than trade accounts payable incurred in the ordinary
course of business and payable on customary trade terms);

 

(c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

(d) the Attributable Principal Amount of capital leases and Synthetic Leases;

 

(e) the Attributable Principal Amount of Securitization Transactions;

 

(f) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments within three years of the date
thereof;

 

(g) Guarantees in respect of Funded Debt of another Person;

 

(h) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the outstanding principal amount of Funded Debt that is the subject of
the Guarantees in the case of Guarantees under clause (g).

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, subject to the provisions of Section 1.03.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or

 

11



--------------------------------------------------------------------------------

portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means the Company, each Subsidiary of the Company identified as a
“Guarantor” on the signature pages hereto and each Material Domestic Subsidiary
that joins as a Guarantor pursuant to Section 7.12, together with their
successors and permitted assigns.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means (a) any Domestic Subsidiary of the Company that
neither (i) owns assets with an aggregate book value in excess of $25,000 nor
(ii) has annual revenues in excess of $25,000 and (b) any foreign Subsidiary of
the Company that neither (i) owns assets with an aggregate book value in excess
of $25,000,000 nor (ii) has annual revenues in excess of $25,000,000.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all Funded Debt;

 

(b) all contingent obligations under letters of credit (including standby and
commercial letters of credit), bankers’ acceptances, bank guaranties, surety
bonds and similar instruments;

 

(c) net obligations under any Swap Contract;

 

(d) Guarantees in respect of Indebtedness of another Person; and

 

(e) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of Indebtedness that is
the subject of the Guarantees in the case of Guarantees under clause (d).

 

“Indemnitees” has the meaning set forth in Section 11.04(b).

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

12



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:

 

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c) no Interest Period shall extend beyond the Maturity Date.

 

Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, until such time as the syndication of the Commitments under this
Agreement has been completed, as determined by BAS, but at no time thereafter,
the Company shall only be permitted to request Interest Periods of seven days
with respect to any Borrowing of Eurocurrency Rate Loans.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) an Acquisition or (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning set forth in Section 6.16.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Company (or any Subsidiary) or in favor of the L/C Issuer
and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Material Domestic Subsidiary in accordance
with the provisions of Section 7.12.

 

“JV Affiliate Entity Guarantees” means the two guarantees issued by Akzo Nobel
N.V. in favor of Bank One, NA relating to certain overdraft and letter of credit
facilities of the JV Affiliate Entity Eurecat US Inc., being for (i) a medium
term loan of US $1,100,000 granted to Eurecat US Inc., dated 27 July 2001, and
(ii) a medium term loan of US $1,126,700 granted to Eurocat US Inc., dated 13
January 2004.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities,

 

13



--------------------------------------------------------------------------------

including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in a L/C Borrowing. All L/C Advances shall be
denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.

 

“L/C Obligations” means as of any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit, plus the aggregate amount of all
Unreimbursed Amounts in respect of Letters of Credit, including L/C Borrowings.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires,
includes the L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means (i) effective upon the satisfaction of the conditions
set forth in Section 5.03, those Existing Letters of Credit and (ii) any letter
of credit issued under the Revolving Commitments under the provisions of Section
2.03(a). Letters of Credit may be commercial letters of credit or standby
letters of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” means any of the fees described in clause (A) of Section
2.09(b).

 

“Letter of Credit Sublimit” shall have the meaning given such term in Section
2.03(a)(i).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title

 

14



--------------------------------------------------------------------------------

retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, the Deposit Account Control
Agreement, the Dutch Pledge Agreement, each Designated Borrower Request and
Assumption Agreement, each Issuer Document, each Joinder Agreement, each Request
for Credit Extension and each Compliance Certificate.

 

“Loan Obligations” means the Revolving Loan Obligations and the Term Loan.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company or the
Consolidated Group taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that is not an Immaterial Subsidiary; provided, however, that (i) special
purpose Subsidiaries created in connection with any Securitization Transaction
permitted hereunder and (ii) non wholly-owned Subsidiaries that are prohibited
by their Organization Documents from becoming Guarantors hereunder shall not
constitute Material Domestic Subsidiaries.

 

“Maturity Date” means (a) if the Acquisition of the Acquired Business has not
been consummated on or before July 31, 2004, August 1, 2004 and (b) otherwise
July 29, 2009.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

“Obligations” means, without duplication, (i) the Revolving Loan Obligations,
(ii) the Term Loan, (iii) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed

 

15



--------------------------------------------------------------------------------

claims in such proceeding, and (iv) any Swap Contract of any Loan Party to which
a Lender or any Affiliate of such Lender is a party.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal Dollar Equivalent thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans and Swing Line Loans, as the case may be, occurring on such date; and (ii)
with respect to any L/C Obligations on any date, the Dollar Equivalent of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.07(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Internal Revenue Code or Title IV of ERISA, any
ERISA Affiliate.

 

16



--------------------------------------------------------------------------------

“Pro Forma Basis” means, for purposes of determining compliance with the
financial covenants hereunder, that the subject transaction shall be deemed to
have occurred as of the first day of the period of four consecutive fiscal
quarters ending as of the end of the most recent fiscal quarter for which annual
or quarterly financial statements shall have been delivered in accordance with
the provisions hereof. Further, for purposes of making calculations on a “Pro
Forma Basis” hereunder, (i) in the case of any Disposition, (A) income statement
items (whether positive or negative) attributable to the property, entities or
business units that are the subject of the disposition shall be excluded to the
extent relating to any period prior to the date of subject transaction, and (B)
Indebtedness paid or retired in connection with the subject transaction shall be
deemed to have been paid and retired as of the first day of the applicable
period; (ii) in the case of any Acquisition, (A) income statement items (whether
positive or negative) attributable to the property, entities or business units
that are the subject of such Acquisition shall be included to the extent
relating to any period prior to the date of subject transaction, and (B)
Indebtedness incurred in connection with the subject transaction shall be deemed
to have been incurred as of the first day of the applicable period (and interest
expense shall be imputed for the applicable period assuming prevailing interest
rates hereunder) and (iii) in the case of any incurrence or assumption of
Indebtedness as referred to in Section 8.01(k), any Indebtedness which is
retired in connection with such incurrence or assumption shall be excluded and
deemed to have been retired as of the first day of the applicable period.

 

“Pro Rata Share” means (i) with respect to each Revolving Lender, a fraction
(expressed as percentage, carried out to the ninth decimal place), the numerator
of which is the amount of the Revolving Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Revolving
Commitments at such time; provided that if the Revolving Commitments shall have
been terminated pursuant to Section 9.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Revolving Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof and (ii) with respect to each Term
Loan Lender, a fraction (expressed as percentage, carried out to the ninth
decimal place), the numerator of which is the principal amount of the Term Loan
held by such Lender at such time and the denominator of which is the aggregate
principal amount of the Term Loan at such time. The initial Pro Rata Shares of
each Lender is set forth as such on Schedule 2.01.

 

“Purchase Agreement” means that certain International Share and Business Sale
Agreement entered into by and between Akzo Nobel N.V. and Albemarle Catalysts
International, L.L.C. and the Company relating to certain companies, businesses,
assets and joint ventures comprising the catalysts business unit of Akzo Nobel
N.V. to be dated July 16, 2004.

 

“Register” has the meaning set forth in Section 11.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than fifty percent (50%) of (a) the Aggregate Revolving
Commitments and the outstanding Term Loan or (b) if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02, Lenders holding in the
aggregate more

 

17



--------------------------------------------------------------------------------

than 50% of the Loan Obligations (including, in each case, the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans); provided that the Commitment of, and the portion of the
Loan Obligations held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Revaluation Date” means each of the following: (a) each date of a Borrowing of
a Eurocurrency Rate Loan denominated in an Alternative Currency, (b) each date
of a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.02; (c) each date of issuance of a Letter of
Credit denominated in an Alternative Currency, (d) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof,
and (e) such additional dates as the Administrative Agent or the Required
Lenders shall specify.

 

“Revolving Loan Obligations” means Revolving Loans, L/C Obligations and Swing
Line Loans.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Revolving
Lenders as provided herein.

 

“Revolving Commitment” means, as to each Revolving Lender, the commitment of
such Lender to make Revolving Loans and to participate in L/C Obligations in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth as such Revolving Lender’s “Revolving Commitment” on Schedule 2.01.

 

“Revolving Lenders” means each of the Lenders with Revolving Commitments
hereunder.

 

“Revolving Loans” has the meaning provided in Section 2.01(a).

 

“Sale and Leaseback Transaction” means, with respect to the Company or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Company or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

18



--------------------------------------------------------------------------------

“Screen Rate” means, for any Interest Period:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in the relevant currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period; or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall cease to be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) that has been or may be entered
into by a member of the Consolidated Group pursuant to which such member of the
Consolidated Group may sell, convey or otherwise transfer, or may grant a
security interest in, any accounts receivable, notes receivable, rights to
future lease payments or residuals or other similar rights to payment (the
“Securitization Receivables”) to a special purpose Subsidiary or Affiliate or
any other Person.

 

“Solvent” means, with respect to any Person as of a particular date, after
giving full effect to rights of contribution against or reimbursement from other
Persons under applicable Law or any Contractual Obligation, that on such date
(a) such Person is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (b) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature in their ordinary course, (c) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s assets would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability reduced by the amount of any contribution
or indemnity that can reasonably be expected to be received.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the

 

19



--------------------------------------------------------------------------------

foreign exchange computation is made; provided that the Administrative Agent or
the L/C Issuer may obtain such spot rate from another financial institution
designated by the Administrative Agent or the L/C Issuer if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the L/C Issuer may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in an Alternative Currency.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company. Notwithstanding anything to the contrary contained herein, Jordan
Bromine Company Ltd. shall not be considered a Subsidiary of the Company for
purposes of this Agreement.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

20



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” has the meaning specified in Section 2.04(a).

 

“Synthetic Lease” means any synthetic, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Term Loan” has the meaning specified in Section 2.01(b).

 

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term Loan Commitments of all of the Lenders as
in effect on the Closing Date is FOUR HUNDRED FIFTY MILLION DOLLARS
($450,000,000).

 

“Term Loan Lender” means each of the Lenders with Term Loan Commitments
hereunder.

 

“364-Day Loan Agreement” means that certain Credit Agreement, dated as of the
Closing Date, among the Company, Albemarle Catalysts International L.L.C., the
guarantors party thereto, the lenders party thereto and Banc of America Bridge
LLC, as administrative agent providing for a 364 day term facility.

 

“Threshold Amount” means FORTY MILLION DOLLARS ($40,000,000).

 

“Transaction” means a collective reference to (a) the Acquisition of the
Acquired Business, (b) the refinancing of the Existing Credit Agreement and (c)
the closing of the 364-Day Loan Agreement.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“Unfunded Pension Liability” means, the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the end of the most recently completed
plan year in accordance with the assumptions used for funding the Pension Plan
pursuant to Section 412 of the Internal Revenue Code for the applicable plan
year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

21



--------------------------------------------------------------------------------

  1.02 Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears unless otherwise expressly referenced.

 

(iii) The term “including” is by way of example and not limitation.

 

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

  1.03 Accounting Terms.

 

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the audited financial statements for the fiscal year ended
December 31, 2003, except as otherwise specifically prescribed herein.

 

(b) Notwithstanding anything herein to the contrary, determinations of
compliance with the financial covenants hereunder shall be made on a Pro Forma
Basis.

 

(c) The Company will provide a written summary of material changes in GAAP or in
the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.02(b). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

22



--------------------------------------------------------------------------------

  1.04 Rounding.

 

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

  1.05 References to Agreements and Laws.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

  1.06 Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to New York time (Eastern daylight or standard, as applicable).

 

  1.07 Letter of Credit Amounts.

 

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the Dollar Equivalent of the maximum
face amount of such Letter of Credit after giving effect to all increases
thereof contemplated by such Letter of Credit or the Issuer Documents related
thereto, whether or not such maximum face amount is in effect at such time.

 

  1.08 Exchange Rates; Currency Equivalents.

 

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.

 

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Loan or the issuance of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing, Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

 

  1.09 Additional Alternative Currencies.

 

The Company may from time to time request that Revolving Loans be made in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested

 

23



--------------------------------------------------------------------------------

currency otherwise meets the requirements set forth in such definition. Any such
request shall be made to the Administrative Agent (which shall promptly notify
each Revolving Lender thereof) not later than 12:00 noon twelve Business Days
prior to the date of the desired Credit Extension. Each Revolving Lender shall
notify the Administrative Agent, not later than 12:00 noon ten Business Days
after receipt of such request whether it consents, in its sole discretion, to
making Revolving Loans in such requested currency. Any failure by a Revolving
Lender to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender to make
Revolving Loans in such requested currency. If all the Revolving Lenders consent
to making Revolving Loans in such requested currency, the Administrative Agent
shall so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder. Upon any Revolving Lender’s
refusal to make Revolving Loans in the additional requested currency, the
Company may replace such Lender in accordance with Section 11.16.

 

  1.10 Redenomination of Certain Alternative Currencies.

 

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

 

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

  2.01 Committed Loans.

 

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan a “Revolving
Loan”) to the Borrowers in Dollars or Alternative Currencies from time to time
on any Business Day; provided that after giving effect to any such Revolving
Loan, (i) with regard to the Revolving Lenders collectively, the aggregate
principal amount of Revolving Loan Obligations shall not exceed THREE HUNDRED
MILLION DOLLARS ($300,000,000) (as such amount may be decreased in accordance
with the provisions hereof, the “Aggregate Revolving Commitments”), and (ii)
with regard to each Revolving Lender individually, such Lender’s Pro Rata Share
of the Revolving Loan Obligations shall not exceed its respective Revolving
Commitment. Revolving Loans may consist of Base Rate Loans, Eurocurrency Rate
Loans, or a

 

24



--------------------------------------------------------------------------------

combination thereof, as the Company may request, and may be repaid and
reborrowed in accordance with the provisions hereof.

 

(b) Term Loan. Subject to the terms and conditions set forth herein, each Term
Loan Lender severally agrees to make its portion of a term loan (the “Term
Loan”) in the aggregate principal amount of FOUR HUNDRED FIFTY MILLION DOLLARS
($450,000,000) to the Borrower in Dollars on the Closing Date in an amount not
to exceed such Term Loan Lender’s Term Loan Commitment. Amounts repaid on the
Term Loan may not be reborrowed. The Term Loan may consist of Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

  2.02 Borrowings, Conversions and Continuations of Committed Loans.

 

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Committed Loans as the same Type shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:00 noon (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of Special Notice Currency)
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans denominated in Alternative Currencies and (iii) one
Business Day prior to the requested date of any Borrowing of Base Rate Loans.
Each telephonic notice by the Company pursuant to this Section 2.02(b) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether a Committed Borrowing, a conversion of Committed Loans from
one Type to the other, or a continuation of Eurocurrency Rate Loans is being
requested, (ii) the requested date of the Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (iii) the principal amount
of Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) if applicable, the Alternative Currency requested with respect
thereto and (vii) the applicable Borrower. If the Company fails to specify a
Type of Committed Loan in a Committed Loan Notice or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans on
the last day of the Interest Period applicable thereto; provided, however, that
in the case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. No Committed Loan may be converted into or continued as a Committed
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Loan and reborrowed in the other currency.

 

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Committed Loans denominated in an Alternative Currency, in each
case as described in the preceding subsection. In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in Same Day Funds at the

 

25



--------------------------------------------------------------------------------

Administrative Agent’s Office for the Applicable Currency not later than 1:00
p.m., in the case of any Committed Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Committed Loan denominated in Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company; provided, however, that (A) if, on the date
of a Committed Borrowing in Dollars, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing shall be applied, first, to the payment in full
of any such L/C Borrowings, and second, to the applicable Borrower as provided
above and (B) the funds constituting the initial Loans shall be subject to the
Closing Funding Memorandum.

 

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
no Loans may be requested as, converted to or continued as Eurocurrency Rate
Loans without the consent of the Required Lenders, and the Required Lenders may
demand that (i) any or all of the then outstanding Eurocurrency Rate Loans
denominated in Dollars be converted immediately to Base Rate Loans and (ii) any
or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid on the last day of the then current Interest
Period with respect thereto.

 

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Adjusted Eurocurrency Rate by the Administrative Agent shall be conclusive in
the absence of manifest error. At any time that Base Rate Loans are outstanding,
the Administrative Agent shall notify the Company and the Lenders of any change
in Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

 

  2.03 Letters of Credit.

 

(a) The Letter of Credit Commitment.

 

(i) Letter of Credit Commitment. Subject to the terms and conditions set forth
herein,

 

(A) the L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Lenders set forth herein, (1) on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars or Alternative Currencies for the account of a
Borrower or any of its Subsidiaries, and to amend or renew Letters of Credit
previously issued by it, in accordance with the provisions hereof, and (2) to
honor drafts under Letters of Credit, and

 

26



--------------------------------------------------------------------------------

(B) the Revolving Lenders severally agree to participate in the Letters of
Credit as provided herein;

 

provided that (x) the aggregate principal amount of L/C Obligations shall not
exceed the sum of THIRTY-FIVE MILLION DOLLARS ($35,000,000) (as such amount may
be decreased in accordance with the provisions hereof, the “Letter of Credit
Sublimit”), (y) with regard to the Revolving Lenders collectively, the aggregate
principal amount of Revolving Loan Obligations shall not exceed the Aggregate
Revolving Commitments, and (z) with regard to each Revolving Lender
individually, such Lender’s Pro Rata Share of the Revolving Loan Obligations
shall not exceed its respective Revolving Commitment. Subject to the terms and
conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall be
fully revolving and accordingly a Borrower may obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. Existing Letters of Credit that are Letters of Credit shall be
deemed to have been issued hereunder and shall be subject to and governed by the
terms and conditions hereof.

 

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

 

(A) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

 

(B) such Letter of Credit is in an initial amount less than $25,000, in the case
of a commercial Letter of Credit, or $100,000, in the case of a standby Letter
of Credit, or is to be denominated in a currency other than Dollars or
Alternative Currencies;

 

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency; or

 

(D) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency.

 

(iii) The L/C Issuer shall not issue any Letter of Credit if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that the L/C
Issuer in good faith deems material to it;

 

(B) subject to Section 2.03(b)(ii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless Revolving Lenders having more than 50% of the Revolving
Commitments (or, if the commitment to make Loans and L/C Credit Extensions has
been terminated, Revolving Lenders holding more than 50% of the Revolving Loan
Obligations

 

27



--------------------------------------------------------------------------------

(including, in each case, the aggregate amount of such Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans)
have approved such expiry date; or

 

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all of the Revolving Lenders have
approved such expiry date.

 

(iv) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(v) The L/C Issuer shall not issue or amend any Letter of Credit if (A) one or
more applicable conditions contained in Article V shall not then be satisfied
and the L/C Issuer shall have received written notice thereof from any Lender,
the Administrative Agent or any Loan Party on or prior to the Business Day prior
to the requested date of issuance or amendment of such Letter of Credit, or (B)
the Commitments have been terminated pursuant to Section 9.02.

 

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company or the applicable Borrower delivered to the L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company or such Borrower. Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 12:00
noon at least three Business Days (or such later date and time as the L/C Issuer
may agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and Applicable Currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Company shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter

 

28



--------------------------------------------------------------------------------

of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company or the applicable Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.

 

(iii) If the Company or the applicable Borrower so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Company or the
applicable Borrower shall not be required to make a specific request to the L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the applicable Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) it has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the requisite
applicable Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

 

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for

 

29



--------------------------------------------------------------------------------

reimbursement in Dollars, the Company shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the applicable Borrower
will reimburse the L/C Issuer in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 12:00 noon on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the Applicable Currency. If a
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the applicable Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 5.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar denominated payments in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Committed Loan that
is a Base Rate Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars, or if requested by the L/C Issuer, the equivalent amount thereof in an
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined as of such funding date) for the purchase
of such Alternative Currency with Dollars.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans for any reason, the applicable Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each applicable Lender’s payment to
the Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

 

(iv) Until each applicable Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.

 

30



--------------------------------------------------------------------------------

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default, (C) non-compliance with the conditions set forth in Section 5.02, or
(D) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such making of an L/C Advance shall relieve or otherwise
impair the obligation of a Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any applicable Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d) Repayment of Participations.

 

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any applicable Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will promptly
distribute to such Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in Dollars and in the same funds as those
received by the Administrative Agent.

 

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each applicable
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. The obligations of the Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(e) Obligations Absolute. The obligation of each Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, any other Loan Document or any other agreement or instrument relating
thereto;

 

31



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

 

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, a Borrower.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company and the applicable Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the requisite applicable Lenders; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company and the applicable Borrower hereby assume all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the applicable Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any of the respective
correspondents, participants or assignees of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary

 

32



--------------------------------------------------------------------------------

notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the applicable Borrower that such Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason.

 

(g) Cash Collateral. (i) Upon the request of the Administrative Agent, (A) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (B) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Company shall (or shall cause the applicable Borrower to), in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.

 

(ii) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

 

(iii) Sections 2.05 and 9.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03, Section
2.05 and Section 9.02(c), “Cash Collateralize” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Company and/or the applicable Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.

 

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance shall
apply to each commercial Letter of Credit.

 

(i) Letter of Credit Fees. The Borrowers shall pay Letter of Credit fees as set
forth in Section 2.09.

 

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings

 

33



--------------------------------------------------------------------------------

under such Letter of Credit. Each Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
such Borrower, and that such Borrowers’ business derives substantial benefits
from the businesses of such Subsidiaries.

 

  2.04 Swing Line Loans.

 

(a) Swing Line Loans. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make revolving loans (the “Swing Line Loans” ) to
the Borrowers in Dollars on any Business Day during the Availability Period;
provided that (i) the aggregate principal amount of Swing Line Loans shall not
exceed THIRTY-FIVE MILLION DOLLARS ($35,000,000) (as such amount may be
decreased in accordance with the provisions hereof, the “Swing Line Sublimit”),
(ii) with regard to the Revolving Lenders collectively, the aggregate principal
amount of Revolving Loan Obligations shall not exceed the Aggregate Revolving
Commitments, and (iii) with regard to each Revolving Lender individually, such
Lender’s Pro Rata Share of the Revolving Loan Obligations shall not exceed its
respective Revolving Commitment. Swing Line Loans shall be comprised solely of
Base Rate Loans, and may be repaid and reborrowed in accordance with the
provisions hereof. Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a participation interest in such
Swing Line Loan in an amount equal to its Pro Rata Share thereof.

 

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and a multiple of $100,000 in excess thereof,
(ii) the requested borrowing date, which shall be a Business Day and (iii) the
applicable Borrower. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 12:00 noon on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the applicable Borrower.

 

(c) Refinancing of Swing Line Loans.

 

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Revolving Loan that is a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, and
without regard to the unutilized portion of the Aggregate Revolving Commitments
or the conditions set forth in Section 5.02. The Swing Line

 

34



--------------------------------------------------------------------------------

Lender shall furnish the Company with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 2:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Revolving Loan that is a Base Rate Loan to the applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for
Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Revolving Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans, in each case, pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, (C) the conditions set forth in
Section 5.02, or (D) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

 

(d) Repayment of Participations.

 

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any

 

35



--------------------------------------------------------------------------------

of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the Swing Line Lender in its discretion), each
Revolving Lender shall pay to the Swing Line Lender its Pro Rata Share thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. The Administrative Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Lender funds its Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Pro Rata Share of any
Swing Line Loan, interest in respect of such Pro Rata Share shall be solely for
the account of the Swing Line Lender.

 

(f) Payments Directly to Swing Line Lender. The applicable Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans made
to it directly to the Swing Line Lender.

 

  2.05 Prepayments.

 

(a) Each Borrower may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 12:00 noon (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five Business Days in the
case of prepayment of Loans denominated in Special Notice Currencies) prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (C) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment, the Type(s) of Committed Loans to be
prepaid, and the amount of such prepayment to be applied to Revolving Loans and
to the Term Loan (provided that (y) if the Company does not specify the
Committed Loans to which such prepayment is to be applied, such prepayment shall
be applied pro rata to all Committed Loans outstanding on the date thereof and
(z) if Eurocurrency Rate Loans are to be prepaid, the Company shall specify the
Interest Period(s) of such Loans). The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each such prepayment shall be applied to the applicable
Committed Loans of the Lenders in accordance with their respective Pro Rata
Shares thereof.

 

(b) Each Borrower may, upon notice from the Company to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 2:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the

 

36



--------------------------------------------------------------------------------

applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

 

(c) If at any time (i) the Dollar Equivalent of the outstanding principal amount
of Revolving Loan Obligations shall be in excess of the Aggregate Revolving
Commitments, or (ii) the Dollar Equivalent of the outstanding principal amount
of L/C Obligations shall be in excess of the Letter of Credit Sublimit, the
Borrowers shall, within two Business Days, make prepayment on or provide Cash
Collateral in respect of the Revolving Loan Obligations in an amount sufficient
to eliminate the difference. The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.

 

  2.06 Termination or Reduction of Commitments.

 

The Company may, upon notice from the Company to the Administrative Agent,
terminate the Aggregate Revolving Commitments or permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of the Revolving Loan Obligations; provided that (i) any such notice
shall be received by the Administrative Agent not later than 12:00 noon five
Business Days prior to the date of termination or reduction and (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Commitment of each Lender according to its
Pro Rata Share thereof. All facility fees accrued until the effective date of
any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

 

  2.07 Repayment of Loans.

 

(a) Each Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans made to such Borrower outstanding on such
date.

 

(b) Each Borrower shall repay each Swing Line Loan made to such Borrower on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.

 

(c) Each Borrower shall repay the outstanding principal amount of the Term Loan
made to such Borrower in installments on the dates and in the amounts set forth
in the table below (as such installments may hereafter be adjusted as a result
of prepayments made pursuant to Section 2.05), unless accelerated sooner
pursuant to Section 9.02:

 

Payment Dates

--------------------------------------------------------------------------------

   Principal
Amortization
Payment


--------------------------------------------------------------------------------

September 30, 2004

   $ 11,250,000

December 31, 2004

   $ 11,250,000

March 31, 2005

   $ 11,250,000

June 30, 2005

   $ 11,250,000

September 30, 2005

   $ 11,250,000

December 31, 2005

   $ 11,250,000

March 31, 2006

   $ 11,250,000

June 30, 2006

   $ 11,250,000

September 30, 2006

   $ 11,250,000

December 31, 2006

   $ 11,250,000

March 31, 2007

   $ 11,250,000

June 30, 2007

   $ 11,250,000

September 30, 2007

   $ 11,250,000

December 31, 2007

   $ 11,250,000

March 31, 2008

   $ 11,250,000

June 30, 2008

   $ 11,250,000

September 30, 2008

   $ 90,000,000

December 31, 2008

   $ 90,000,000

March 31, 2009

   $ 90,000,000

 

37



--------------------------------------------------------------------------------

  2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of (A) the Adjusted
Eurocurrency Rate for such Interest Period plus (B) the Applicable Rate plus (C)
(in the case of a Eurocurrency Rate Loan of any Lender which is lent from a
Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

38



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

  2.09 Fees.

 

(a) Facility Fees. The Loan Parties shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Pro Rata Share, a
facility fee in Dollars equal to the Applicable Rate times the actual daily
amount of the Aggregate Revolving Commitments (or, if the Aggregate Revolving
Commitments have terminated, on the Outstanding Amount of all Revolving Loan
Obligations), regardless of usage. Such facility fee shall accrue at all times
during the Availability Period (and thereafter so long as any Revolving Loan
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article V is not met.

 

The facility fees set forth in this Section 2.09(a) shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date (and, if applicable, thereafter on demand). The
facility fees shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

(b) Letter of Credit Fees. The Loan Parties shall pay (A) to the Administrative
Agent for the account of each Revolving Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the daily maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) and (B) directly to the L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit in an amount
equal to 1/8 of 1% per annum on the Dollar Equivalent of the daily maximum
amount available to be drawn thereunder.

 

The letter of credit fees set forth in this Section 2.09(b) shall be computed on
a quarterly basis in arrears and shall be due and payable on the last Business
Day of each March, June, September and December (commencing with the first such
date to occur after the issuance of such Letter of Credit) and on the Letter of
Credit Expiration Date. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. In addition, the Loan Parties shall pay
directly to the L/C Issuer for its own account the customary issuance,

 

39



--------------------------------------------------------------------------------

presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such fees and charges are due and payable on demand and are
nonrefundable.

 

(c) Other Fees.

 

(i) The Loan Parties shall pay to the Administrative Agent for its own account
an annual administrative fee in an amount and at the times as agreed in writing
from time to time by the Company and the Administrative Agent. Such fee shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii) The Loan Parties shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

  2.10 Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year) or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.

 

  2.11 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

40



--------------------------------------------------------------------------------

  2.12 Payments Generally; Administrative Agent’s Clawback.

 

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate and (B) in the case of a payment to be made by such
Borrower, the interest rate applicable to Base Rate Loans. If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer

 

41



--------------------------------------------------------------------------------

hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the L/C Issuer, as the case may be, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

  2.13 Sharing of Payments.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

42



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

  2.14 Designated Borrowers.

 

(a) The Company may at any time, upon not less than 10 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate itself or
any one or more Material Domestic Subsidiaries of the Company (an “Applicant
Borrower”) as a Designated Borrower to receive Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed notice and agreement in substantially the form of
Exhibit H (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their sole discretion, and Notes signed by such new
Borrowers to the extent any Lenders so require. If the Administrative Agent
agrees that an Applicant Borrower shall have satisfied all of the requirements
of this Section 2.14 and, therefore, be entitled to receive Loans hereunder,
then promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit I
(a “Designated Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Borrower to receive Loans hereunder, on the terms and conditions
set forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Request for Credit Extension may be submitted by or on behalf of such
Designated Borrower until the date three Business Days after such effective
date.

 

(b) The Obligations of the Borrowers shall be joint and several in nature as
more specifically addressed in Section 11.05.

 

(c) Albemarle Catalysts International, L.L.C. and each other Subsidiary of the
Company that is or becomes a “Designated Borrower” pursuant to this Section 2.14
hereby irrevocably appoints the Company as its agent for all purposes relevant
to this Agreement and each of the other Loan Documents, including (i) the giving
and receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders, to any
such Borrower hereunder. Any acknowledgment, consent, direction, certification
or other action which might otherwise be valid or effective only if given or
taken by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand,

 

43



--------------------------------------------------------------------------------

consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Borrower.

 

(d) The Company may from time to time, upon not less than 10 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate any
Material Domestic Subsidiary’s status as a Designated Borrower, provided that
there are no outstanding Loans or L/C Obligations payable by such Designated
Borrower or other amounts payable by such Designated Borrower on account of any
Credit Extensions made to it, as of the effective date of such termination
(unless such Loans and other Obligations have been assumed by another Borrower).
The Administrative Agent will promptly notify the Lenders of any such
termination of a Designated Borrower’s status.

 

(e) Notwithstanding anything to the contrary herein, as of the Closing Date, the
only Borrower is Albemarle Catalysts International, L.L.C. No other Persons may
become a Borrower except in accordance with this Section 2.14. Only the Company
and wholly-owned Material Domestic Subsidiaries of the Company may become
Designated Borrowers.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

  3.01 Taxes.

 

(a) Except as otherwise expressly provided herein, any and all payments by the
respective Borrowers to or for the account of the Administrative Agent or any
Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding (i) in the case of the
Administrative Agent and each Lender, any and all present and future taxes
imposed on or measured by its income or gross receipts, and franchise taxes
imposed on it, by a jurisdiction (the “Taxing Jurisdiction”) as a result of (A)
the Administrative Agent or such Lender, as the case may be, being organized
under the Laws of or maintaining a lending office in the Taxing Jurisdiction or
(B) the Administrative Agent or such Lender, as the case may be, booking Loans
made by it in the Taxing Jurisdiction and (ii) in the case of a Foreign Lender,
any taxes, duties, levies, imposts, deductions, assessments, fees, withholdings
or similar charges, and all liabilities with respect thereto, that are imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) or are
attributable to such Foreign Lender’s failure or inability (other than as a
result of a change in any applicable law, treaty or governmental rule,
regulation or order) to comply with Section 11.15, except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, pursuant to this Section 3.01 (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities with respect thereto being
hereinafter referred to as “Taxes” and all such excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities with respect thereto being hereinafter referred to as “Excluded
Taxes”). If any Borrower shall be required by any Laws to deduct any Taxes from
or in respect of any sum payable under any Loan Document to the Administrative
Agent or any Lender, (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Administrative Agent or such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions, (iii) such
Borrower shall pay the full amount deducted to

 

44



--------------------------------------------------------------------------------

the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within thirty days after the date of such payment, such Borrower
shall furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.

 

(b) In addition, each Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies that arise from the execution, delivery, performance (other than
payment of amounts owing under the Loan Documents), enforcement or registration
of, or otherwise similarly with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

 

(c) Each Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, however, that no Borrower shall have any obligation to
indemnify any party hereunder for Taxes, Other Taxes or any other liability that
arises from such party’s own gross negligence or willful misconduct. Payment
under this subsection (d) shall be made within sixty days after the date the
Lender or the Administrative Agent makes a written demand therefor; provided,
however, that notwithstanding any other provision of this Section 3.01, if the
Administrative Agent or any Lender requests indemnification or compensation for
Taxes or Other Taxes pursuant to this Section 3.01 more than 120 days after the
earlier of (i) the date on which the Administrative Agent or such Lender, as the
case may be, makes payment of such Taxes or Other Taxes, and (ii) the date on
which the appropriate Governmental Authority makes written demand on the
Administrative Agent or such Lender, as the case may be, for payment of such
Taxes or Other Taxes, then the applicable Borrower shall not be obligated to
indemnify or reimburse the Administrative Agent or such Lender, as the case may
be, for such Taxes or Other Taxes.

 

(d) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
L/C Issuer determines, in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by a Borrower or with respect
to which a Borrower has paid additional amounts pursuant to this Section 3.01,
it shall pay an amount equal to such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 3.01 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the L/C Issuer and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the applicable Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Borrower or any other Person.

 

  3.02 Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans in
the Applicable Currency, or to determine or charge interest rates based upon the
Adjusted Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the

 

45



--------------------------------------------------------------------------------

authority of such Lender to purchase or sell, or to take deposits of, any
Applicable Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Rate Loans in the Applicable
Currency or to convert Base Rate Loans to Eurocurrency Rate Loans in the
Applicable Currency shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Eurocurrency Rate Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender. If such Lender does not designate
a different Lending Office to avoid the need for such notice, the Company may
replace such Lender in accordance with Section 11.16.

 

  3.03 Inability to Determine Rates.

 

If the Administrative Agent determines in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof that (i)
deposits in the Applicable Currency are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for such Eurocurrency
Rate Loan, or (iii) the Eurocurrency Rate for such Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to the Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly notify the
Company and all Lenders. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the Applicable Currency shall be suspended
until the Administrative Agent revokes such notice. Upon receipt of such notice,
the Company may revoke any pending request for a Borrowing, conversion or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

  3.04 Increased Cost and Reduced Return; Capital Adequacy.

 

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law following the date hereof, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this subsection (a) any
such increased costs or reduction in amount resulting from (i) Taxes, Other
Taxes and Excluded Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements utilized, as to Eurocurrency Rate Loans,
in the determination of the Adjusted Eurocurrency Rate), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrowers shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction.

 

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof following the
date hereof, or compliance by such Lender (or its Lending Office) therewith, has
the effect of reducing the rate of return on the capital of

 

46



--------------------------------------------------------------------------------

such Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction; provided that each
such Lender shall make demand for compensation hereunder no later than ninety
days after becoming aware of such effect.

 

(c) Notwithstanding anything to the contrary in this Section 3.04, no Borrower
shall be required to pay to any Lender additional amounts under this Section
3.04 for Taxes, Other Taxes and Excluded Taxes (Section 3.01 shall govern the
obligation of the Borrowers to pay additional amounts for Taxes, Other Taxes and
Excluded Taxes).

 

  3.05 Funding Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

 

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

 

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.16;

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Company shall also pay (or shall cause the applicable Designated Borrower to
pay) any reasonable customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate used in determining
the Adjusted Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the applicable offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

  3.06 Matters Applicable to all Requests for Compensation.

 

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

47



--------------------------------------------------------------------------------

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Company may replace such Lender in accordance with Section 11.16.

 

  3.07 Survival.

 

The obligations of each Borrower under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV.

GUARANTY

 

  4.01 The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts, the obligations of each Guarantor under
this Agreement and the other Loan Documents shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under the Debtor Relief Laws or any comparable provisions
of any applicable state law.

 

  4.02 Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or Swap Contracts, or
any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against any Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitment have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

 

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

48



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents or such Swap Contracts shall be done or omitted;

 

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract between any Loan Party
and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Loan Documents or such Swap Contracts shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;

 

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

 

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Lender, or
any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents or such Swap Contracts, or against any other Person under any
other guarantee of, or security for, any of the Obligations.

 

  4.03 Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

  4.04 Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

49



--------------------------------------------------------------------------------

  4.05 Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.

 

  4.06 Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

  4.07 Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

ARTICLE V.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

  5.01 Conditions of Initial Credit Extension.

 

The obligation of each Lender to make its initial Credit Extension hereunder in
accordance with the Closing Funding Memorandum is subject to satisfaction of the
following conditions precedent:

 

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and its legal counsel:

 

(i) executed counterparts of this Agreement by the Administrative Agent, each
Lender and each Loan Party;

 

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

 

(iii) counterparts of the following documents, duly executed by all the parties
thereto, in a form acceptable to the Administrative Agent: (A) Closing Funding
Memorandum, (B) Deposit Account Control Agreement, (C) Dutch Pledge Agreement,
(D) a Foreign Exchange Risk Indemnity Letter from the Company and Albemarle

 

50



--------------------------------------------------------------------------------

Catalysts International L.L.C. to the Administrative Agent, and (E) a payoff
letter and instructions regarding the Existing Credit Agreement from the
Company;

 

(iv) copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

 

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

 

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in its state of organization or formation, the
state of its principal place of business and each other jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect;

 

(vii) a favorable opinion of Hunton & Williams, counsel to the Loan Parties, and
a favorable opinion of NantaDutilh, special counsel to the Administrative Agent,
regarding the Dutch Pledge Agreement, in each case addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance reasonably satisfactory to the Administrative Agent;

 

(viiii) a certificate of a Responsible Officer of the Company either (A)
attaching copies of all consents, licenses and approvals required in connection
with the Transaction and the execution, delivery and performance by the Loan
Parties and the validity against such Loan Parties of the Loan Documents to
which it is a party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required;

 

(ix) a certificate signed by a Responsible Officer of the Company certifying (A)
that the conditions specified in Sections 5.02(a) and (b) have been satisfied
and (B) the current Debt Ratings;

 

(x) (1) consolidated financial statements of the Company and its Subsidiaries
for the fiscal years ended December 31, 2001, December 31, 2002 and December 31,
2003, including balance sheets and income and cash flow statements, in each case
audited by independent public accountants of recognized national standing and
prepared in conformity with GAAP;

 

(2) consolidated financial statements of the Acquired Business for the fiscal
year ended December 31, 2003, including balance sheets and income and cash flow
statements, in each case in the form furnished to the Company by the seller of
the Acquired Business;

 

51



--------------------------------------------------------------------------------

(3) unaudited consolidated financial statements of the Company and its
Subsidiaries and of the Acquired Business for the fiscal quarters ending March
31, 2004, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows (which, in the case of the financial
statements of the Acquired Business, shall be limited to statements of income or
operations in the form provided to the Company by the seller of the Acquired
Business);

 

(4) pro forma consolidated financial statements of the Company and its
Subsidiaries (after giving effect to the Transaction) for each quarter during
the first year of this Agreement and for each year thereafter until the Maturity
Date including balance sheets and statements of income or operations,
shareholders’ equity and cash flows; and

 

(5) a certificate from a Responsible Officer of the Company demonstrating that
upon giving effect to the initial Credit Extensions and the consummation of the
Transaction, the Company is in compliance with the financial covenants set forth
in Section 8.08.

 

(b) Since April 17, 2004, there shall have not occurred (i) the destruction of
all or substantially all of the properties of the Acquired Business located in
Amsterdam, the Netherlands or in Pasadena, Texas, or (ii) any other event that
has or is likely to have a material adverse effect on the Acquired Business,
taken as a whole, and not arising as a result of the announcement of the
Acquisition thereof.

 

(c) The 364-Day Loan Agreement shall have become effective.

 

(d) Any fees required to be paid on or before the Closing Date shall have been
paid, subject to the provisions of the Closing Funding Memorandum.

 

(e) The Company shall have paid all Attorney Costs of the Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Company and the Administrative Agent).

 

  5.02 Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Committed Loans as the same Type) is
subject to the following conditions precedent:

 

(a) The representations and warranties of the Company and each other Loan Party
contained in Article VI or any other Loan Document, or that are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 5.02, (i) the representations
and warranties contained in subsections (a) and (b) of Section 6.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 7.01 and (ii) solely with respect to the
initial Credit Extensions made on the Closing Date, the representation and
warranty contained in subsection (c) of Section 6.05 shall not be applicable.

 

52



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension.

 

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

 

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

  5.03 Conditions to Release of Initial Credit Extensions.

 

Upon the satisfaction of the following conditions precedent, the Administrative
Agent shall authorize the release of the proceeds of the initial Loans to the
Borrower in accordance with the Closing Funding Memorandum:

 

(a) The Administrative Agent shall be satisfied that the loans and other
obligations under the Existing Credit Agreement have been repaid (or will be
repaid on August 2, 2004 with the initial Loans made hereunder on the Closing
Date) and the commitments thereunder have been terminated or will be terminated
effective August 2, 2004.

 

(b) The acquisition of the Acquired Business shall have been consummated in
accordance with the terms of the Purchase Agreement and in material compliance
with applicable law and regulatory approvals (including Hart-Scott-Rodino
clearance) and third party consents, all material conditions precedent to the
obligations of the buyer under the Purchase Agreement shall have been satisfied.
The aggregate purchase price of the Acquired Business shall not exceed
625,000,000 Euro (plus post-closing adjustments related to working capital and
pension assets not to exceed 40,000,000 Euro). Since July 16, 2004, the Purchase
Agreement shall not have been altered, amended or otherwise changed or
supplemented in any material respect or any material condition therein waived,
without the prior written consent of the Administrative Agent. The
Administrative Agent shall have received a copy, certified by a Responsible
Officer of the Company as true and complete, of the Purchase Agreement as
originally executed and delivered, together with all exhibits and schedules.

 

(c) After giving effect to the Transaction and the initial Credit Extensions
hereunder on the Closing Date, there shall be at least $175,000,000 of
availability under the Aggregate Revolving Commitments.

 

53



--------------------------------------------------------------------------------

(d) Since April 17, 2004, there shall have not occurred (i) the destruction of
all or substantially all of the properties of the Acquired Business located in
Amsterdam, the Netherlands or in Pasadena, Texas, or (ii) any other event that
has or is likely to have a material adverse effect on the Acquired Business,
taken as a whole, and not arising as a result of the announcement of the
Acquisition thereof.

 

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

  6.01 Existence, Qualification and Power; Compliance with Laws.

 

Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and is licensed and in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws; except in each case referred to
in clause (b)(i), (c) or (d), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

  6.02 Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

  6.03 Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

 

  6.04 Binding Effect.

 

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of each Loan Party
that is party thereto, enforceable against each such Loan Party in accordance
with its terms.

 

54



--------------------------------------------------------------------------------

  6.05 Financial Statements; No Material Adverse Change.

 

(a) The audited consolidated balance sheet of the Consolidated Group for the
fiscal year ended December 31, 2003, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Group as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Group as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

 

(b) The unaudited consolidated financial statements of the Consolidated Group
for the fiscal quarter ended March 31, 2004, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Consolidated Group
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Consolidated
Group as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

 

(c) Since December 31, 2003, there has been no event or circumstance, either
individually or in the aggregate, that has had or would be reasonably be
expected to have a Material Adverse Effect.

 

  6.06 Litigation.

 

There are not any actions, suits or proceedings at law or in equity or by or
before any governmental instrumentality or other agency now pending or, to the
knowledge of the Loan Parties, threatened (and reasonably likely to be
commenced) against or affecting any member of the Consolidated Group or any
property or rights of the Consolidated Group as to which there is a reasonable
likelihood of an adverse determination and which, if adversely determined, would
individually or in the aggregate materially impair the right of the Consolidated
Group taken as a whole to carry on business substantially as now being conducted
or would result in a Material Adverse Effect.

 

  6.07 No Default.

 

(a) Neither the Company nor any Subsidiary is in default under or with respect
to any Contractual Obligation that would reasonably be expected to have a
Material Adverse Effect.

 

(b) No Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

  6.08 Ownership of Property; Liens.

 

Each member of the Consolidated Group has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Consolidated Group is subject to no
Liens, other than Liens permitted by Section 8.02.

 

55



--------------------------------------------------------------------------------

  6.09 Environmental Compliance.

 

Except as set forth in Schedule 6.09: (a) the Consolidated Group is in
compliance in all material respects with all applicable Environmental Laws,
except where the failure to do so would not be reasonably likely, individually
or in the aggregate, to result in a Material Adverse Effect; (b) no member of
the Consolidated Group has received notice of any material failure so to comply,
which non-compliance neither has been remedied nor is being contested in good
faith by such member of the Consolidated Group nor is the subject of such
member’s good faith efforts to achieve compliance; (c) the Consolidated Group’s
facilities do not manage any Hazardous Materials in violation in any applicable
Environmental Law, except where such violation would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect; and
(d) the Company is aware of no events, conditions or circumstances involving
environmental pollution or contamination or employee health or safety that would
be reasonably likely to result in a Material Adverse Effect.

 

  6.10 Insurance.

 

The properties of the Consolidated Group are insured with financially sound and
reputable insurance companies not Affiliates of the Company, in such amounts
(after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or its Subsidiaries operate.

 

  6.11 Taxes.

 

Each member of the Consolidated Group has filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those that are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Company or any Subsidiary that would, if made, have a Material Adverse
Effect.

 

  6.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Company, nothing has occurred that
would prevent, or cause the loss of, such qualification. The Company and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Internal Revenue Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Internal Revenue Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

(c) Other than as would not reasonably be expected to result in liability in
excess of $15,000,000, (i) no ERISA Event has occurred or is reasonably expected
to occur, (ii) neither the

 

56



--------------------------------------------------------------------------------

Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA and other
contributions payable in accordance with the terms of such Pension Plan or
applicable law), and (iii) neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred that, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan.

 

(d) No Pension Plan, individually, has any Unfunded Pension Liability in excess
of $10,000,000, and the Pension Plans, on a consolidated basis, do not have any
Unfunded Pension Liability.

 

(e) Neither the Company nor any ERISA Affiliate has engaged in a transaction
that is subject to Sections 4069 or 4212(c) of ERISA.

 

  6.13 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

 

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying “margin stock”
within the meaning of Regulation U issued by the FRB, as in effect from time to
time, or extending credit for the purpose of purchasing or carrying “margin
stock,” and the Credit Extensions hereunder will not be used to purchase or
carry “margin stock” in violation of Regulation U or to extend credit to others
for the purpose of purchasing or carrying “margin stock,” or for any purpose
that would violate or be inconsistent with the provisions of Regulation X issued
by the FRB, as in effect from time to time.

 

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

  6.14 Disclosure.

 

The Company has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

  6.15 Compliance with Laws.

 

Each of the Company and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being

 

57



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

  6.16 Intellectual Property; Licenses, Etc.

 

To the knowledge of the Loan Parties, the Consolidated Group owns, or possess
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the knowledge of the Loan Parties, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Loan Parties, threatened, that would reasonably be expected to have a Material
Adverse Effect.

 

  6.17 Subsidiaries.

 

Set forth on Schedule 6.17 is a complete and accurate list as of the Closing
Date of each Subsidiary of the Company (after giving effect to the Acquisition
of the Acquired Business), together with (i) the jurisdiction of formation, (ii)
an indication of whether such Subsidiary is a Material Domestic Subsidiary, and
(iii) the ownership percentage of the Company or any Subsidiary therein.

 

  6.18 Solvency.

 

As of the Closing Date, Albemarle Catalysts International, L.L.C. is Solvent.
The Company and its Subsidiaries, on a consolidated basis, are Solvent.

 

ARTICLE VII.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and shall cause each of their
respective Subsidiaries to:

 

  7.01 Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a) as soon as available, but in any event within ninety days after the end of
each fiscal year of the Company, a consolidated balance sheet of the
Consolidated Group as of the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

58



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within fifty days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Consolidated Group as of the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Company
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Consolidated Group in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

 

(c) to the extent available using commercially reasonable efforts, as soon as
available, but in any event within 120 days after the Closing Date, such audited
and unaudited financial statements of the Acquired Business as would be required
by Regulations S-X and S-K to be included or incorporated by reference in a
registration statement filed by Company at such time with the Securities and
Exchange Commission for an offering of securities registered under the
Securities Act of 1933.

 

As to any information contained in materials furnished pursuant to Section
7.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

  7.02 Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under the financial covenants set forth herein or, if any such Default or Event
of Default shall exist, stating the nature and status of such event;

 

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company, (i) setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating (A) compliance
with the financial covenants contained herein (provided that solely with respect
to the fiscal quarter ending June 30, 2004, the Company shall not be required to
demonstrate compliance with the Consolidated Debt to Capitalization Ratio as of
such fiscal quarter end until September 30, 2004) and (B) compliance with
Section 8.11, (ii) certifying that no Default or Event of Default exists as of
the date thereof (or, to the extent a Default or Event of Default exists, the
nature and extent thereof and the proposed actions of the Loan Parties with
respect thereto) and (iii) including a summary of all material changes in GAAP
and in the consistent application thereof, the effect on the financial covenants
resulting therefrom, and a reconciliation between calculation of the financial
covenants before and after giving effect to such changes (which certificate may
be delivered by electronic mail or by facsimile, with an executed original to
follow within five Business Days);

 

(c) promptly after requested by the Administrative Agent on behalf of any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the

 

59



--------------------------------------------------------------------------------

board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;

 

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements that the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

 

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent, on behalf of any Lender, may
from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Company shall be required to provide paper copies
of the Compliance Certificates required by Section 7.02(b) to the Administrative
Agent and each of the Lenders. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

  7.03 Notices.

 

Promptly notify the Administrative Agent and each Lender:

 

(a) of the occurrence of any Default;

 

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

60



--------------------------------------------------------------------------------

(c) of the occurrence of any ERISA Event;

 

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;

 

(e) of any litigation, investigation or proceeding affecting any Loan Party in
which the amount involved would reasonably be expected to have a Material
Adverse Effect, or in which injunctive relief or similar relief is sought, which
relief, if granted, would reasonably be expected to have a Material Adverse
Effect; and

 

(f) if unrated, any announcement by Moody’s or S&P of any Debt Rating, or if
rated, any announcement by Moody’s or S&P of any change or possible change in a
Debt Rating.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

  7.04 Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary; (b)
all lawful claims that, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

  7.05 Preservation of Existence, Etc.

 

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.03; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.

 

  7.06 Maintenance of Properties.

 

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

 

  7.07 Maintenance of Insurance.

 

Maintain with financially sound and reputable insurance companies not Affiliates
of the Company, insurance with respect to its properties and business against
loss or damage of the kinds

 

61



--------------------------------------------------------------------------------

customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons.

 

  7.08 Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, write, injunction or decree is being contested in good faith by
appropriate proceedings; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

 

  7.09 Books and Records.

 

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Company or
such Subsidiary, as the case may be.

 

  7.10 Inspection Rights.

 

Upon the request of the Administrative Agent on behalf of any Lender, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Company and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Company at any time during
normal business hours and without advance notice.

 

  7.11 Use of Proceeds.

 

Use the proceeds of the Credit Extensions (a) to pay a portion of the purchase
price of the Acquisition of the Acquired Business (including fees and expenses
related thereto), (b) for general corporate purposes, (c) to refinance existing
Indebtedness, (d) to finance acquisitions, (e) to repurchase common stock of the
Company, (f) for working capital and (g) for Capital Expenditures, in each case,
of the Company and its Subsidiaries provided that in no event shall the proceeds
of the Credit Extensions be used in contravention of any Law or of any Loan
Document.

 

  7.12 Joinder of Guarantors.

 

Within thirty (30) days after the acquisition or formation of any Material
Domestic Subsidiary or any existing Subsidiary becoming a Material Domestic
Subsidiary, cause such Material Domestic Subsidiary to be joined as a Guarantor
hereunder. The Company will, in connection with any such joinder, promptly cause
to be delivered to the Administrative Agent an executed Joinder Agreement,
together with supporting resolutions, incumbency certificates, organizational
documents, opinions of counsel and such other information as shall be reasonably
requested by the Administrative Agent, all in form and substance reasonably
acceptable to the Administrative Agent.

 

62



--------------------------------------------------------------------------------

  7.13 ERISA Compliance.

 

Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law; (b) cause each
Plan that is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Plan subject to
Section 412 of the Code.

 

ARTICLE VIII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall nor shall it permit any of its
Subsidiaries to, directly or indirectly:

 

  8.01 Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a) Indebtedness under the Loan Documents;

 

(b) Indebtedness outstanding on the date hereof (after giving effect to the
Acquisition of the Acquired Business) and listed on Schedule 8.01 and any
refinancings, refundings, renewals or extensions thereof; provided that the
aggregate principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(c) Guarantees of the Company or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Company or any wholly-owned Subsidiary;

 

(d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(e) Indebtedness of the Company or any Subsidiary incurred after the Closing
Date in respect of capital leases, Synthetic Leases and purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 8.02(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $35,000,000;

 

(f) unsecured Indebtedness in an aggregate principal amount not to exceed
$450,000,000 that is incurred under the 364-Day Loan Agreement on the Closing
Date and any refinancings, refundings, renewals or extensions thereof; provided
that the aggregate principal amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses

 

63



--------------------------------------------------------------------------------

reasonably incurred, in connection with such refinancing and no Liens are
granted in connection therewith;

 

(g) intercompany Indebtedness among the Company and its Subsidiaries, provided
that if such Indebtedness is owing from a Subsidiary that is not a Loan Party to
a Loan Party, the extension of credit by the Loan Party to such non-Loan Party
is not prohibited by Section 8.03;

 

(h) Indebtedness in respect of Securitization Transactions; provided that the
aggregate Attributable Principal Amount in connection with such Securitization
Transactions shall not at any time be in excess of (i) $100,000,000 with respect
to the Loan Parties and (ii) $100,000,000 with respect to Subsidiaries that are
not Loan Parties;

 

(i) to the extent constituting Indebtedness, environmental remediation or
similar obligations of the Company or any Subsidiary not to exceed $50,000,000
in the aggregate;

 

(j) unsecured Indebtedness of the Company or any Subsidiary to procure the
release of the JV Affiliate Entity Guarantees pursuant to § 8.1.1 of the
Purchase Agreement;

 

(k) other unsecured Indebtedness of any Loan Party provided that the Company
shall have delivered to the Administrative Agent a certificate demonstrating
that, upon giving effect on a Pro Forma Basis to the incurrence of such
Indebtedness, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.08 as of the most recent fiscal quarter end
with respect to which the Administrative Agent has received the financial
statements pursuant to Section 7.01(a) or (b); and

 

(l) other unsecured Indebtedness of any Subsidiary that is not a Loan Party in
an aggregate principal amount not to exceed 10% of Consolidated Net Worth at any
time outstanding.

 

  8.02 Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a) Liens pursuant to any Loan Document;

 

(b) Liens existing on the date hereof (after giving effect to the Acquisition of
the Acquired Business) and listed on Schedule 8.02 and any renewals or
extensions thereof, provided that the property covered thereby is not increased;

 

(c) Liens for taxes not yet due or that are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(d) carriers,’ warehousemen’s, mechanics,’ materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than thirty days or that are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

 

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

64



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation, which are covered in subsection (h) below),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h) Liens securing judgments for the payment of money in an aggregate amount not
in excess of the Threshold Amount (except to the extent covered by independent
third-party insurance as to which the insurer has acknowledged in writing its
obligation to cover), unless any such judgment remains undischarged for a period
of more than forty-five consecutive days during which execution is not
effectively stayed;

 

(i) Liens securing, or in respect of, Indebtedness permitted by Section 8.01(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

 

(j) Liens on property or assets of the Company or any Subsidiary granted in
connection with Sale and Leaseback Transactions, provided that the aggregate
Attributable Principal Amount in connection with such Sale and Leaseback
Transactions shall not at any time be in excess of $100,000,000;

 

(k) Liens on property or assets of the Company or any Subsidiary granted in
connection with Securitization Transactions permitted by Section 8.01(h);

 

(l) Liens on the property and assets of any Person to the extent such Liens are
existing at the time such Person becomes a member of the Consolidated Group,
provided such Liens are not created in contemplation thereof and do not extend
to any property or assets of any other member of the Consolidated Group;

 

(m) Liens on property or assets of the Company and any Subsidiary granted in
connection with environmental remediation or similar obligations with respect to
such property or assets not to exceed $50,000,000 in the aggregate; and

 

(n) Liens other than those referred to in subparagraphs (a) through (m) above,
provided, however, that the aggregate amount of all Indebtedness that is secured
or evidenced by such Liens does not at any time exceed an amount equal to 10% of
Consolidated Net Worth.

 

  8.03 Investments.

 

Make Investments in Subsidiaries, joint ventures or other entities or
enterprises that are organized outside the United States and its political
subdivisions, unless after giving effect thereto the Loan Parties are in
compliance with Section 8.11.

 

65



--------------------------------------------------------------------------------

  8.04 Mergers, Dispositions, etc.

 

Merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets (whether now owned or hereafter acquired) or any capital stock of
any Subsidiary, except that:

 

(a) Any member of the Consolidated Group may purchase and sell inventory in the
ordinary course of business;

 

(b) If at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing: (i) any
wholly owned Subsidiary or any other person may merge into the Company in a
transaction in which the Company is the surviving corporation, (ii) any wholly
owned Subsidiary may merge into or consolidate with any other wholly owned
Subsidiary in a transaction in which the surviving entity is a wholly owned
Subsidiary and no Person other than the Company or a wholly owned Subsidiary
receives any consideration therefor, provided that, if either wholly owned
Subsidiary is a Domestic Subsidiary, the surviving entity is a Domestic
Subsidiary and if either wholly owned Subsidiary is a Borrower, the surviving
entity is a Borrower, and (iii) so long as (A) the Debt Ratings of the surviving
corporation are better than or equal to the Debt Ratings of the Company and (B)
the surviving corporation agrees in writing to assume the obligations of the
Company under this Agreement, the Company may merge into or consolidate with any
other Person;

 

(c) The Company may sell 100% of the capital stock of any Subsidiary for fair
market value, as determined in good faith by the Company’s board of directors,
provided (i) such sale does not constitute a sale of all or substantially all of
the Company’s assets, (ii) after giving effect thereto, the Company remains in
compliance with Section 8.11 and (iii) if such sale involves the capital stock
of a Borrower, the Company or another Borrower shall agree in writing to assume
the obligations of such Borrower under this Agreement;

 

(d) The Company may sell any portion of the capital stock of any Subsidiary
(other than a Borrower) in connection with the establishment of a joint venture
for the purpose of developing or continuing a product or business related to any
of the Company’s existing lines of business as of the date of this Agreement;
and

 

(e) Any Subsidiary (other than a Loan Party) may dissolve, liquidate or wind up
its affairs at any time provided that such dissolution, liquidation or winding
up, as applicable, does not have or could not reasonably be expected to have a
Material Adverse Effect.

 

In connection with any disposition permitted hereunder of any Subsidiary that is
a Guarantor, such Guarantor shall be released from its obligations under the
Guaranty in accordance with the provisions hereof.

 

  8.05 Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Consolidated Group on the date hereof or any
business substantially related or incidental thereto.

 

66



--------------------------------------------------------------------------------

  8.06 Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of the Company,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Company or such Subsidiary as
would be obtainable by the Company or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to transactions between
or among Loan Parties.

 

  8.07 Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, in each case in violation of,
or for a purpose that violates, or would be inconsistent with, Regulation T, U
or X of the FRB.

 

  8.08 Financial Covenants.

 

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 1.25:1.00.

 

(b) Consolidated Debt to Capitalization Ratio. Permit the Consolidated Debt to
Capitalization Ratio as of the end of any fiscal quarter of the Company to be
greater than (i) prior to the earlier of (A) the first anniversary of the
Closing Date and (B) the first Equity Issuance of the Company subsequent to the
Closing Date, 65% and (ii) thereafter, 60%.

 

  8.09 ERISA.

 

At any time engage in a transaction that is subject to Section 4069 or 4212(c)
of ERISA, or permit any Plan to (a) engage in any non-exempt “prohibited
transaction” (as defined in Section 4975 of the Code); (b) fail to comply with
ERISA or any other applicable Laws; or (c) incur any material “accumulated
funding deficiency” (as defined in Section 302 of ERISA), that, with respect to
each event listed above, would reasonably be expected to have a Material Adverse
Effect.

 

  8.10 Burdensome Agreements.

 

(a) Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts the ability of any such Person to (i) pay dividends or make any other
distributions to any member of the Consolidated Group with respect to its
capital stock or any other interest or participation in, or measured by, its
profits, (ii) pay any Indebtedness or other obligation owed to any Loan Party,
(iii) make loans or advances to any Loan Party, (iv) sell, lease or transfer any
of its assets to any Loan Party or (v) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses
(i)-(iv) above) for (1) this Agreement and the other Loan Documents, (2) any
document or instrument governing Indebtedness incurred pursuant to Section
8.01(e), provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (3) the
364-Day Loan Agreement (and any refinancings thereof permitted by Section
8.01(f)), (4) customary restrictions and conditions contained in any agreement
relating to a sale of assets not prohibited by Section 8.04 pending the
consummation of such sale, (5) any agreement in effect at the time of
Acquisition of any Subsidiary so long as such agreement was not entered into in
connection with such Acquisition and no other member of the

 

67



--------------------------------------------------------------------------------

Consolidated Group is subject thereto and (6) customary non-assignment or
non-subletting provisions in Contractual Obligations.

 

(b) Enter into, or permit to exist, any Contractual Obligation that prohibits or
otherwise restricts the existence of any Lien upon any of its assets in favor of
the Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations, whether now owned or hereafter acquired, except (i)
any document or instrument governing Indebtedness incurred pursuant to Section
8.01(e), provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (ii) the
364-Day Loan Agreement (and any refinancings thereof permitted by Section
8.01(f)), (iii) pursuant to customary restrictions and conditions contained in
any agreement relating to a sale of assets not prohibited by Section 8.04,
pending the consummation of such sale, (iv) customary non-assignment provisions
in Contractual Obligations, (v) restrictions on encumbering the assets or the
capital stock (or other ownership interests) in joint ventures set forth in the
Organization Documents of such joint venture and (vi) any agreement in effect at
the time of Acquisition of any Subsidiary so long as such agreement was not
entered into in connection with such Acquisition and no other member of the
Consolidated Group is subject thereto.

 

  8.11 Assets in Loan Parties.

 

At any time, permit the Loan Parties to own Consolidated Tangible Domestic
Assets which, in the aggregate, are valued at less than $750,000,000.

 

  8.12 Granting of Certain Liens.

 

Permit any member of the Consolidated Group to, directly or indirectly create,
incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset of any member of
the Consolidated Group, whether now owned or held or hereafter acquired, or any
income or profits therefrom, or assign or otherwise convey any right to receive
income or profits, in each case in favor of the holders of Indebtedness under
the 364-Day Loan Agreement (and any refinancings thereof permitted by Section
8.01(f)) unless it makes, or causes to be made, effective provision whereby the
Obligations will be equally and ratably secured on a pari passu basis therewith
pursuant to agreements reasonably satisfactory to the Required Lenders.
Compliance with this Section 8.12 shall not waive or cure any Default or Event
of Default that may otherwise exist as a result of the granting of such Liens.

 

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

 

  9.01 Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, in the currency required hereunder, any amount of
principal of any Loan or any L/C Obligation, or (ii) within three Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any facility fee or other fee due hereunder, or (iii) within five Business
Days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.03, 7.05 or 7.11 or Article
VIII; or

 

68



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier to occur of notice thereof from the
Administrative Agent or any Responsible Officer of a Loan Party having actual
knowledge of such failure; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

 

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undismissed for sixty calendar days or an order or decree approving or
ordering such appointment shall continue unstayed for thirty calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed for sixty calendar days, or an order or decree
approving or ordering such proceeding shall continue unstayed for thirty
calendar days; or

 

(g) Inability to Pay Debts; Attachment.

 

(i) The Company or any Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due; or

 

69



--------------------------------------------------------------------------------

(ii) Any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and such process, if not fully bonded, continues undismissed for sixty calendar
days, or an order or decree approving or ordering such process shall continue
unstayed for thirty calendar days; or

 

(h) Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of forty-five consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

 

(k) Change of Control. There occurs any Change of Control.

 

  9.02 Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

 

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Dollar Equivalent of the then Outstanding Amount thereof as
such amount may vary from time to time); and

 

70



--------------------------------------------------------------------------------

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

  9.03 Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Swap Contracts, ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

71



--------------------------------------------------------------------------------

ARTICLE X.

ADMINISTRATIVE AGENT

 

  10.01  Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither any Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

 

  10.02  Rights of a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

  10.03  Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the

 

72



--------------------------------------------------------------------------------

circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

  10.04  Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

  10.05  Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

  10.06  Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company and, at all times other than during the existence of an Event of
Default, with the Company’s consent (such consent not to be unreasonably
withheld), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders

 

73



--------------------------------------------------------------------------------

and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

  10.07  Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

  10.08  No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents, co-agents, or book managers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

 

74



--------------------------------------------------------------------------------

  10.09  Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Swap Contracts) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.03(i) and
(j), 2.09 and 11.04) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

  10.10  Guaranty Matters.

 

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
10.12.

 

ARTICLE XI.

MISCELLANEOUS

 

  11.01  Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company and the Loan Parties, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or

 

75



--------------------------------------------------------------------------------

consent shall, unless in writing and signed by each of the Lenders directly
affected thereby and by the Company, and acknowledged by the Administrative
Agent, do any of the following:

 

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02), it being understood that a waiver of an
Event of Default or a mandatory reduction in Commitments is not considered an
increase in Commitments;

 

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to any Lender
hereunder or under any other Loan Document;

 

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of any Borrower to pay interest at the Default Rate;

 

(d) change any provision of this Agreement regarding pro rata sharing or pro
rata funding with respect to (i) the making of advances (including
participations), (ii) the manner of application of payments or prepayments of
principal, interest, the Facility Fee and the Letter of Credit Fees (other than
fronting fees for the account of the L/C Issuer), (iii) the manner of
application of reimbursement obligations from drawings under Letters of Credit,
or (iv) the manner of reduction of the respective commitments and committed
amounts;

 

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder;

 

(f) amend the definition of “Alternative Currency” to add additional currencies;
or

 

(g) release the Company (subject to Section 8.04) or all or substantially all of
the Guarantors from their obligations hereunder;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Lenders having more than 50% of the Aggregate Revolving
Commitments or, if the Revolving Commitments have been terminated, Lenders
holding more than 50% of the Revolving Loan Obligations (including, in each
case, the aggregate amount of such Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans), waive any of the
conditions in Section 5.02 to Credit Extensions of Revolving Loan Obligations or
extend the time for, or reduce the amount, or otherwise alter the manner of
application of proceeds (with respect to prepayments under Section 2.05 or
otherwise) in respect of Revolving Commitments, (ii) no amendment, waiver or
consent shall, unless in writing and signed by the L/C Issuer in addition to the
Lenders required above, affect the rights or duties of the L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; and
(iv) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any

 

76



--------------------------------------------------------------------------------

amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

 

  11.02  Notices; Effectiveness; Electronic Communication.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i) if to the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

 

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender.

 

77



--------------------------------------------------------------------------------

(d) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

  11.03  No Waiver; Cumulative Remedies

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

  11.04  Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), actually incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a

 

78



--------------------------------------------------------------------------------

demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company or any other Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

  11.05  Concerning Joint and Several Liability of the Borrowers.

 

(a) Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of each Borrower to accept
joint and several liability for the obligations of each of them.

 

79



--------------------------------------------------------------------------------

(b) Each Borrower jointly and severally hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers with respect to the payment and performance
of all of the Obligations arising under this Agreement and the other Loan
Documents, it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each of the Borrowers without
preferences or distinction among them.

 

(c) If and to the extent that a Borrower shall fail to make any payment with
respect to any of the obligations hereunder as and when due or to perform any of
such obligations in accordance with the terms thereof, then in each such event,
the other Borrowers will make such payment with respect to, or perform, such
obligation.

 

(d) The obligations of each Borrower under the provisions of this Section 11.05
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

 

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Agreement), or of any demand
for any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or the Lenders under or in respect of any of
the Obligations hereunder, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Agreement. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Lenders in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or any failure to act on the part of the
Administrative Agent or the Lenders, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder which might, but for the
provisions of this Section 11.05, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Section 11.05, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the obligations of such
Borrower under this Section 11.05 shall not be discharged except by performance
and then only to the extent of such performance. The obligations of each
Borrower under this Section 11.05 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any reconstruction or
similar proceeding with respect to any Borrower or the Lenders. The joint and
several liability of the Borrowers hereunder shall continue in full force and
effect notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or the Lenders.

 

(f) The provisions of this Section 11.05 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrowers as often as occasion therefore may arise and without requirement
on the part of any Lender first to marshal any of its claims or to exercise any
of its rights against any other Borrower or to exhaust any remedies available to
it against any other Borrower or to resort to any other source or means of
obtaining payment of any of the Obligations or to elect any other

 

80



--------------------------------------------------------------------------------

remedy. The provisions of this Section 11.05 shall remain in effect until all
the Obligations hereunder shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by the Lenders upon the insolvency, bankruptcy or reorganization of any of the
Borrowers, or otherwise, the provisions of this Section 11.05 will forthwith be
reinstated and in effect as though such payment had not been made.

 

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Swap Contracts, the obligations of each Borrower
hereunder shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the Bankruptcy Code of the United States or any comparable
provisions of any applicable Debtor Relief Law.

 

  11.06  Payments Set Aside.

 

To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof (or the Dollar Equivalent amount thereof) is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or paid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

  11.07  Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, subject to Section 2.14(d)
and 8.04, neither the Company nor a Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (i) except in the case
of an

 

81



--------------------------------------------------------------------------------

assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of
Revolving Loans and $1,000,000 in the case of an assignment of the Term Loan
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed); (ii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to rights in
respect of Swing Line Loans or the Term Loan; (iii) any assignment of a
Commitment must be approved by the Administrative Agent and, except with respect
to a Term Loan Commitment, the L/C Issuer and the Swing Line Lender unless the
Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to subsection (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrowers and the L/C Issuer, at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender wishing to consult with other Lenders
in connection therewith may request and receive from the Administrative Agent a
copy of the Register.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its

 

82



--------------------------------------------------------------------------------

Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e) Limitation upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation is made with the
Company’s prior written consent. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
11.15 as though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g) Assignments to Foreign Lenders. At the time of each assignment pursuant to
Section 11.07(b) to a Foreign Lender that is not already a Lender hereunder, the
assignee shall provide to the Administrative Agent and to the Company
certification as to exemption for deduction or withholding of Taxes in
accordance with Section 11.15 and shall be subject to the provisions thereof.

 

(h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Company, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If

 

83



--------------------------------------------------------------------------------

Bank of America resigns as L/C Issuer, it shall retain all the rights and
obligations of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).

 

  11.08  Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the consent of
the Company; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Company; or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section, “Information” means all information received from any Loan Party
relating to any Loan Party or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Loan Party; provided that, in the case of
information received from a Loan Party after the date hereof, such information
is clearly identified in writing at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

  11.09  Set-off.

 

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
any Affiliate of any Lender is authorized at any time and from time to time,
without prior notice to the Company or any other Loan Party, any such notice
being waived by the Company (on its own behalf and on behalf of each Loan Party)
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender to or

 

84



--------------------------------------------------------------------------------

for the credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness. Each Lender agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

  11.10  Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

  11.11  Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

  11.12  Integration.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

  11.13  Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

85



--------------------------------------------------------------------------------

  11.14  Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

  11.15  Tax Forms.

 

(a) (i) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”) shall
deliver to the Administrative Agent and to the Company, on or prior to the date
of its execution and delivery of this Agreement (or upon accepting an assignment
of an interest herein), two duly signed completed copies of either IRS Form
W-8BEN or any successor thereto (relating to such Foreign Lender and entitling
it to an exemption from withholding tax on all payments to be made to such
Foreign Lender by any Borrower pursuant to this Agreement) or IRS Form W-8ECI or
any successor thereto (relating to all payments to be made to such Foreign
Lender by any Borrower pursuant to this Agreement) or such other evidence
satisfactory to the Company and the Administrative Agent that such Foreign
Lender is entitled to an exemption from U.S. withholding tax, including any
exemption pursuant to Sections 871(h) and 881(c) of the Internal Revenue Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent and to the Company such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Company and the
Administrative Agent of any available exemption from United States withholding
taxes in respect of all payments to be made to such Foreign Lender by any
Borrower pursuant to this Agreement, (B) promptly notify the Administrative
Agent and the Company of any change in circumstances that would modify or render
invalid any claimed exemption, and (C) take such steps as shall not be
materially disadvantageous to it, in the good faith judgment of such Lender, and
as may be reasonably requested in writing by the Company (including filing any
certificate or document or the re-designation of its Lending Office) to avoid
any requirement of applicable Laws that the applicable Borrower make any
deduction or withholding for taxes from amounts payable to such Foreign Lender
or to reduce the amount of any such deduction or withholding to the greatest
extent possible.

 

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent and to
the Company on the date when such Foreign Lender ceases to act for its own
account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of the Administrative
Agent or the Company (in the reasonable exercise of their respective
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Lender as set forth above, to establish the
portion of any such sums paid or payable with respect to which such Lender acts
for its own account that is not subject to U.S. withholding tax, and (B) two
duly signed completed copies of IRS Form W-8IMY (or any successor thereto),
together with any information such Lender chooses to transmit with such form,
and any other certificate or

 

86



--------------------------------------------------------------------------------

statement of exemption required under the Internal Revenue Code, to establish
that such Lender is not acting for its own account with respect to a portion of
any such sums payable to such Lender.

 

(iii) Notwithstanding any other provision of this Agreement, no Borrower shall
be required to pay any additional amount or indemnification to any Foreign
Lender under Section 3.01 (A) with respect to any Taxes required to be deducted
or withheld on the basis of the information, certificates or statements of
exemption such Lender transmits with an IRS Form W-8IMY pursuant to this Section
11.15(a) or (B) if such Lender shall have failed to satisfy the foregoing
provisions of this Section 11.15(a); provided that if such Lender shall have
satisfied the requirements of this Section 11.15(a) on the date such Lender
became a Lender or ceased to act for its own account with respect to any payment
under any of the Loan Documents, nothing in this Section 11.15(a) shall relieve
any Borrower of its obligation to pay any amounts pursuant to Section 3.01 in
the event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate.

 

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrowers are not required to pay additional
amounts under this Section 11.15(a).

 

(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Internal Revenue
Code shall deliver to the Administrative Agent two duly signed completed copies
of IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the
Internal Revenue Code, without reduction. No Borrower shall have any liability
under Section 3.01 or otherwise with respect to amounts withheld by the
Administrative Agent pursuant to this Section 11.15(b).

 

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Revolving
Commitments, repayment of all other Obligations hereunder and the resignation of
the Administrative Agent.

 

  11.16  Replacement of Lenders.

 

Under any circumstances set forth herein providing that the Company shall have
the right to replace a Lender as a party to this Agreement, the Company may,
upon notice to such Lender and the Administrative Agent, replace such Lender by
causing such Lender to assign its Commitment (with the assignment fee to be paid
by the Company in such instance) pursuant to Section 11.07(b) to one or more
other Lenders or Eligible Assignees procured by the Company; provided, however,
that if the Company elects to exercise such right with respect to any Lender
pursuant to Section 1.09, Section 3.02 or Section 3.06(b), it shall be obligated
to replace all similarly situated Lenders. The Borrowers shall (x) pay in full
all principal, interest, fees and other amounts owing to such Lender through the
date of replacement (including any amounts payable pursuant to Section 3.05),
(y) provide appropriate assurances and

 

87



--------------------------------------------------------------------------------

indemnities (which may include letters of credit) to the L/C Issuer and the
Swing Line Lender as each may reasonably require with respect to any continuing
obligation to fund participation interests in any L/C Obligations or any Swing
Line Loans then outstanding, and (z) release such Lender from its obligations
under the Loan Documents. Any Lender being replaced shall execute and deliver an
Assignment and Assumption with respect to such Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans;
provided that the processing and recordation fee in connection with such
Assignment and Assumption shall be paid by the Company.

 

  11.17  USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.

 

  11.18  Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES.

 

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW,

 

88



--------------------------------------------------------------------------------

THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

  11.19  Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

  11.20  Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from such Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).

 

[SIGNATURE PAGES FOLLOW]

 

89